Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 17, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142808 & (52)(55)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 142808
                                                                     COA: 297679
                                                                     Branch CC: 09-059264-FC
  THOMAS WEIR FOLEY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 27, 2011 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion for stay is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 17, 2011                       _________________________________________
         y0614                                                                  Clerk